 

EXHIBIT 10.4

 

PLASMATECH BIOPHARMACEUTICALS, INC.
COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of April 1,
2015 by and between PlasmaTech Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”) and , (the “Purchaser”).

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company __________ shares of common
stock, par value $0.01 per share (“Common Stock”), of the Company (the “Shares”)
at a purchase price per share of $3.00 for an aggregate purchase price of
$__________ (the “Purchase Price”).

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants contained herein, the parties hereto agree as follows:

 

1.          Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, the Company hereby sells, conveys and transfers to the
Purchaser, and the Purchaser hereby purchases and accepts from the Company, the
Shares.

 

2.          The Closing. The closing of the purchase and sale of the Shares and
the Warrant (the “Closing”) shall take place on the date hereof at 5:00 pm
(Eastern Time) at the offices of Morgan, Lewis & Bockius LLP, One Federal
Street, Boston, Massachusetts 02110 (or remotely via exchange of documents and
signatures), or on such other date and at such time as may be agreed upon
between the Company and the Purchaser. At the Closing, against payment of the
Purchase Price therefor by wire transfer to a bank account designated by the
Company, the Company shall deliver to the Purchaser an original stock
certificate registered in the name of the Purchaser, representing the Shares
purchased by the Purchaser, and a Warrant, registered in the name of the
Purchaser. The date on which the Closing actually occurs is the “Closing Date.”

 

3.          Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser that:

 

3.1.          Authorization. The Company has full power and authority to enter
into this Agreement, and this Agreement constitutes the valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies.

 

3.2.          Valid Issuance of Securities. The Securities have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and nonassessable.

 

 

 

 

3.3.          No General Solicitation. The Company has not, either directly or
indirectly, engaged in any general solicitation, or published any advertisement
in connection with the offer and sale of the Securities.

 

4.          Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to and covenants with the Company that:

 

4.1.          Authorization. The Purchaser has full power and authority to enter
into this Agreement, and this Agreement constitutes the valid and legally
binding obligation of the Purchaser, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of a specific performance, injunctive relief, or
other equitable remedies.

 

4.2.          Purchase Entirely for Own Account. The Purchaser hereby confirms,
that the Securities are being acquired by the Purchaser for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring the Securities.

 

4.3.          Restricted Securities. The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act
of 1933, as amended (the “Securities Act”), by reason of a specific exemption
from the registration provisions of the Securities Act. The Purchaser
understands that the Securities are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Securities indefinitely unless they are registered with
the Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.

 

4.4.          Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act. The
Purchaser agrees to furnish any additional information requested by the Company
or any of its affiliates to assure compliance with applicable U.S. federal and
state securities laws in connection with the purchase and sale of the
Securities. The Purchaser has such knowledge, skill and experience in business,
financial and investment matters that the Purchaser is capable of evaluating the
merits and risks of an investment in the Securities. With the assistance of the
Purchaser’s own professional advisors, to the extent that the Purchaser has
deemed appropriate, the Purchaser has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Securities
and the consequences of this Agreement. The Purchaser has considered the
suitability of the Securities as an investment in light of its own circumstances
and financial condition and the Purchaser is able to bear the risks associated
with an investment in the Securities and its authority to invest in the
Securities.

 

2

 

 

4.5.          No General Solicitation. Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly engaged in any general solicitation, or published any
advertisement in connection with the offer and sale of the Securities.

 

4.6.          Non-Reliance. The Purchaser confirms that the Company has not (A)
given any guarantee or representation as to the potential success, return,
effect or benefit (either legal, regulatory, tax, financial, accounting or
otherwise) of an investment in the Securities or (B) made any representation to
the Purchaser regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations. In deciding to
purchase the Securities, the Purchaser is not relying on the advice or
recommendations of the Company and the Purchaser has made its own independent
decision that the investment in the Securities is suitable and appropriate for
the Purchaser.

 

4.7.          Information. The Purchaser and its advisors, if any, have been
furnished with all publicly available materials (or such materials are available
to the Purchaser) relating to the business, finances and operations of the
Company and such other publicly available materials as have been requested by
the Purchaser. The Purchaser acknowledges that it has read and understands the
risk factors set forth in such filings. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. The
Purchaser understands that its investment in the Securities involves a high
degree of risk.

 

5.          Miscellaneous.

 

5.1.          Transfer; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
authorized successors and permitted assigns of the parties. Nothing in this
Agreement, nor any right, remedy, obligation or liability arising hereunder or
by reason hereof shall be assignable by either the Company or the Purchaser
without the prior written consent of the other party.

 

5.2.          Waiver, Amendment. Neither this Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the Company and the Purchaser.

 

5.3.          Section and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

5.4.          Legends. The certificates representing the Securities sold
pursuant to this Agreement will be endorsed with a legend in substantially the
following form:

 

3

 

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES
LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

 

5.5.          Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

5.6.          Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to conflict of laws principles thereof. The
parties hereby agree that any action, proceeding or claim against it arising out
of, or relating in any way to this Agreement shall be brought and enforced in
the New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive.

 

5.7.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

5.8.          Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

 

If to the Company:  

PlasmaTech Biopharmaceuticals, Inc.

4848 Lemmon Avenue, Suite 517

Dallas, TX 75219

Facsimile: [(214) 905-5101]
E-mail: sthompson@plasmatechbio.com
Attention: Stephen Thompson

 

4

 

 

 

with a copy to:  

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Facsimile: 617-428-6330
E-mail: jack.concannon@morganlewis.com

Attention: John J. Concannon III, Esq.

      If to the Purchaser:  

___________________________

 

Facsimile:[_________________]

E-mail: [_________________]
Attention: [_________________]

 

with a copy to:  

[_________________]

Facsimile:[_________________]

E-mail: [_________________]

Attention: [_________________]

 

5.9.          Survival. Unless otherwise set forth in this Agreement, the
representations, warranties and covenants contained in this Agreement shall
survive the execution and delivery of this Agreement and the Closing.

 

5.10.         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first written above.

 

PLASMATECH BIOPHARMACEUTICALS, INC.

 

By     Name:   Title:  

 

EUROPA INTERNATIONAL INC.

 

By     Name:   Title:  

 

6

 